DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/20 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22-28, 30, 33, 35, 37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALLICK et al. (US Patent Publication 2014/0045448 herein after referenced as Mallick).  

Regarding claim 22 and claim 40 and claim 41, Mallick discloses:
An apparatus, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: and A method, comprising: and A computer program embodied on a non-transitory computer- readable medium, said computer program comprising computer executable instructions which, when run on one or more processors, cause the one or more processors to perform: (Mallick, Fig. 4 & [0071] discloses the UE (i.e. reads on apparatus and user equipment) includes a controller (i.e. reads on processor) and a storage unit (i.e. reads on memory); Mallick, [0074] discloses the controller controls overall operations of the UE and may control to determine if emergency communications are supported in any of the at least one CN (i.e. reads on determine that the user equipment supports access to a core network) and may control if it Is determined that emergency communications are supported and also if it is determined that emergency communications need to be established, to transmit a request for emergency communications to the RAN; Mallick, [0076] discloses the storage unit stores programs (i.e. reads on computer program code) required for overall operations of the UE).
	Mallick discloses in one embodiment the structure and capability of the user equipment but fails to explicitly disclose in the same embodiment, the limitations of “determine that a user equipment is to switch from using a first radio access technology to using a second radio access technology to perform an emergency call; determine that the user equipment supports access to a core network via a cell of the second radio access technology; and cause the user equipment to switch from using the first radio access technology to the second radio access technology.”
	In a different embodiment, Mallick discloses:
determine that a user equipment is to switch from using a first radio access technology to using a second radio access technology to perform an emergency call; determine that the user equipment supports access to a core network via a cell of the second radio access technology; and cause the user equipment to switch from using the first radio access technology to the second radio access technology (Mallick, [0042] discloses the UE may decide to move to another RAT and PLMN based on the support of emergency communications (i.e. reads on to perform an emergency call) in a current cell and on emergency access barring information of that cell and the UE may decide to reselect another cell of a different RAT (i.e. reads on determine that a user equipment is to switch from using a first radio access technology to using a second radio access technology) and PLMN (i.e. reads on determine that the user equipment supports access to a core network via a cell of the second radio access technology); Mallick, [0056] discloses the UE may attempt to camp on another RAT (i.e. reads on cause the user equipment to switch from using the first radio access technology to the second radio access technology) and PLMN that supports emergency communications; Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs (i.e. reads on cause the user equipment to switch from using the first radio access technology to the second radio access technology) and PLMNs where the UE may originate emergency communications, the UE searches for one of those cells including those in the other RATs and PLMNs where it may originate emergency communications; Mallick, [0066] discloses the RAN may be an eNB and the CN may be a PLMN (i.e. indicates obviousness that the core network and PLMN are interchangeable); Mallick, [0049] discloses if the original CN access point itself supports emergency communications, then the original CN access point may directly provide the emergency communications to the UE (i.e. indicates obviousness that emergency support indicates support of providing access to emergency communications); Mallick, [0011]-[0012] discloses a technique for user equipment UE to determine if emergency calls are supported in a given cell and discloses if emergency calls are determined not to be supported in a given cell, selecting another cell with which the UE may possibly establish an emergency call (i.e. indicates obviousness that emergency communications includes an emergency call).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE would need to determine whether to switch to a different cell of a different RAT and core network PLMN when attempting to perform an emergency call communication prior to performing the switching process and camping on the selected cell or RAT or PLMN).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mallick to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify the various different embodiment (Mallick, [0025]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 23, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine that there is a suitable cell of the second radio access technology accessible by the user equipment and connected to the core network (Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs and PLMNs where the UE may originate emergency communications, the UE searches for one of those cells including those in the other RATs and PLMNs where it may originate emergency communications; Mallick, [0031] discloses different combinations of eNB and CN support communications; Mallick, [0049] discloses the RAN may connect the UE to the new CN access point).
Regarding claim 24, Mallick discloses:
The apparatus according to claim 22, wherein the core network is a first radio access technology core network (Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs and PLMNs where the UE may originate emergency communications, the UE searches for one of those cells including those in the other RATs and PLMNs where it may originate emergency communications; Mallick, [0030]-[0031] discloses the emergency communications include any type of communications including packet switched PS emergency communications, circuit switched CS emergency communications, internet protocol multimedia subsystem IMS emergency communications, etc. and discloses different combinations of eNB and CN support emergency communications; Mallick, [0005]-[0006] discloses CDMA network, TDMA network, etc. and discloses GSM, WCDMA, EvDO, LTE, etc..  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that different types of RATs would correspond to its own core network CN/PLMN).
Regarding claim 25, Mallick discloses:
The apparatus according to claim 22, wherein the core network is a second radio access technology core network (Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs and PLMNs where the UE may originate emergency communications, the UE searches for one of those cells including those in the other RATs and PLMNs where it may originate emergency communications; Mallick, [0030]-[0031] discloses the emergency communications include any type of communications including packet switched PS emergency communications, circuit switched CS emergency communications, internet protocol multimedia subsystem IMS emergency communications, etc. and discloses different combinations of eNB and CN support emergency communications; Mallick, [0005]-[0006] discloses CDMA network, TDMA network, etc. and discloses GSM, WCDMA, EvDO, LTE, etc..  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that different types of RATs would correspond to its own core network CN/PLMN).
Regarding claim 26, Mallick discloses:
The apparatus according to claim 22, wherein the user equipment is camping on a cell of the first radio access technology (Mallick, [0038] discloses the UE may camp on that eNB and determine if that eNB supports emergency communications; Mallick, [0056] discloses the UE may attempt to camp on another RAT and PLMN that supports emergency communications).
Regarding claim 27, Mallick discloses:
The apparatus according to claim 22, wherein switching from using a first radio access technology to using a second radio access technology comprises selecting a cell of the second radio access technology (Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs and PLMNs where the UE may originate emergency communications, the UE searches for one of those cells including those in the other RATs and PLMNs where it may originate emergency communications; Mallick, [0012] discloses if emergency calls are determined not to be supported in a given cell, selecting another cell with which the UE may possibly establish an emergency call).
Regarding claim 28, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine the first radio access technology; and determine at least one condition to switch from using the first radio access technology to a second radio access technology based thereon (Mallick, [0042] discloses the UE may decide to move to another RAT and PLMN based on the support of emergency communications in a current cell and on emergency access barring information of that cell and the UE may decide to reselect another cell of a different RAT and PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination of the RATs are determined during a reselection process and continued to be performed to subsequent reselection process).
Regarding claim 30, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine whether (i) both the first radio access technology and the second radio access technology support an emergency service or only the first radio access technology supports the emergency service, (ii) only the second radio access technology supports the emergency service or (iii) none of the first radio access technology and the second radio access technology supports the emergency service; and determine at least one condition to switch the user equipment from using a first cell of a first radio access technology to using a second cell of a second radio access technology based thereon (Mallick, [0056] discloses if the UE determines that the network does not support emergency communications, the UE may attempt to camp on another RAT and PLMN  and here the other RAT, PLMN, frequency and cell may be a RAT, PLMN, frequency and cell that supports emergency communications).
Regarding claim 33, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine that the user equipment is not attached for second radio access technology services (Mallick, [0039] discloses the UE may determine whether emergency communications are supported and the response under consideration may be at the NAS level using an attach request and the UE may determine whether emergency communications are supported based on the response to its connection origination such as a rejection received from the eNB and the rejection may be an attach rejection message; Mallick, Fig. 1 & [0060]-[0062] discloses the UE sends a connection request for emergency communications to the cell it is camped on and the UE receives a response from the network to the connection request for emergency communications and the response is either an acceptance or a rejection and discloses if the UE receives a rejection of the connection request the UE may attempt to camp on another RAT and/or PLMN and discloses if the received response is an acceptance of the connection request, the UE establishes the emergency communications).
Regarding claim 35, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine that the user equipment is attached for second radio access technology services (Mallick, [0039] discloses the UE may determine whether emergency communications are supported and the response under consideration may be at the NAS level using an attach request and the UE may determine whether emergency communications are supported based on the response to its connection origination such as a rejection received from the eNB and the rejection may be an attach rejection message; Mallick, Fig. 1 & [0060]-[0062] discloses the UE sends a connection request for emergency communications to the cell it is camped on and the UE receives a response from the network to the connection request for emergency communications and the response is either an acceptance or a rejection and discloses if the UE receives a rejection of the connection request the UE may attempt to camp on another RAT and/or PLMN and discloses if the received response is an acceptance of the connection request, the UE establishes the emergency communications).
Regarding claim 37, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: cause the user equipment to perform the emergency call by triggering an internet protocol connectivity access procedure (Mallick, [0066] discloses the request for emergency communications form the UE may be a request for an IMS emergency call; Mallick, [0030] discloses the emergency communications include any type of emergency communications through any type of communications including Internet Protocol IP Multimedia Subsystem IMS emergency communications).


Claim 29, 31-32, 34, 36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALLICK et al. (US Patent Publication 2014/0045448 herein after referenced as Mallick) in view of Stojanovski et al. (US Patent Publication 2020/0015128 herein after referenced as Stojanovski).  





Regarding claim 29, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: (See claim 22).  
Mallick discloses performing a reselection to a different RAT but fails to explicitly disclose if said reselection is based on the registration mode of the mobile device and therefore fails to disclose “determine whether the user equipment operates in a single registration mode or a dual registration mode; and determine at least one condition to switch from using a first radio access technology to using a second radio access technology based thereon.”
	In a related field of endeavor, Stojanovski discloses:
determine whether the user equipment operates in a single registration mode or a dual registration mode; and determine at least one condition to switch from using a first radio access technology to using a second radio access technology based thereon (Stojanovski, [0019] discloses the UE detects an emergency session request such as an internet protocol multimedia subsystem IMS emergency session request and the UE performs a fallback to EPS for a duration of the emergency session and after the emergency session is complete the UE can return to the 5GS and the solution can operate with UEs in either Single Registration SR mode embodiments or Dual Registration DR mode embodiments and depending on the embodiment, the UE can perform a handover or redirection to the legacy system; Stojanovski, [0024]-[0025] discloses for UE operating in SR mode, control of stickiness may include several principles and when the voice call is over in EPS, the E-UTRAN triggers a handback to the 5G system and discloses for UE operating in DR mode, control of stickiness may include several principles and depending on the UE’s radio capability, single radio vs dual radio, the UE may transfer to EPS any additional PDU sessions it has; Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mallick to incorporate the teachings of Stojanovski for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of switching to another RAT as taught by Mallick) with another known element and comparable device utilizing a known technique (i.e. performing a process of switching to another RAT, wherein the switching is based on whether the mobile device is in a single or dual registration mode and performing an IMS PDU fallback procedure and disabling radio capabilities when unable to obtain service from a specific system as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of switching to another RAT (i.e. as taught by Mallick & Stojanovski) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 31, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: (see Claim 22).
Mallick discloses performing a reselection to a different RAT but fails to explicitly disclose that a determination that there is no suitable cell is made and therefore fails to disclose “determine that there is no suitable cell of the second radio access technology accessible by the user equipment and connected to a first radio access network core network.”  
	In a related field of endeavor, Stojanovski discloses:
determine that there is no suitable cell of the second radio access technology accessible by the user equipment and connected to a first radio access network core network (Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available; Stojanovski, [0019] discloses the UE detects an emergency session request such as an internet protocol multimedia subsystem IMS emergency session request and the UE performs a fallback to EPS for a duration of the emergency session and after the emergency session is complete the UE can return to the 5GS and the solution can operate with UEs in either Single Registration SR mode embodiments or Dual Registration DR mode embodiments and depending on the embodiment, the UE can perform a handover or redirection to the legacy system; Stojanovski, [0024]-[0025] discloses for UE operating in SR mode, control of stickiness may include several principles and when the voice call is over in EPS, the E-UTRAN triggers a handback to the 5G system and discloses for UE operating in DR mode, control of stickiness may include several principles and depending on the UE’s radio capability, single radio vs dual radio, the UE may transfer to EPS any additional PDU sessions it has).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mallick to incorporate the teachings of Stojanovski for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of switching to another RAT as taught by Mallick) with another known element and comparable device utilizing a known technique (i.e. performing a process of switching to another RAT, wherein the switching is based on whether the mobile device is in a single or dual registration mode and performing an IMS PDU fallback procedure and disabling radio capabilities when unable to obtain service from a specific system as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of switching to another RAT (i.e. as taught by Mallick & Stojanovski) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 32, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: (see Claim 22).
Mallick discloses performing a reselection to a different RAT but fails to explicitly disclose that a RAT capability is disabled and therefore fails to disclose “disable first radio access technology capability of the user equipment.”
In a related field of endeavor, Stojanovski discloses:
disable first radio access technology capability of the user equipment (Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available; Stojanovski, [0019] discloses the UE detects an emergency session request such as an internet protocol multimedia subsystem IMS emergency session request and the UE performs a fallback to EPS for a duration of the emergency session and after the emergency session is complete the UE can return to the 5GS and the solution can operate with UEs in either Single Registration SR mode embodiments or Dual Registration DR mode embodiments and depending on the embodiment, the UE can perform a handover or redirection to the legacy system; Stojanovski, [0024]-[0025] discloses for UE operating in SR mode, control of stickiness may include several principles and when the voice call is over in EPS, the E-UTRAN triggers a handback to the 5G system and discloses for UE operating in DR mode, control of stickiness may include several principles and depending on the UE’s radio capability, single radio vs dual radio, the UE may transfer to EPS any additional PDU sessions it has).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mallick to incorporate the teachings of Stojanovski for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of switching to another RAT as taught by Mallick) with another known element and comparable device utilizing a known technique (i.e. performing a process of switching to another RAT, wherein the switching is based on whether the mobile device is in a single or dual registration mode and performing an IMS PDU fallback procedure and disabling radio capabilities when unable to obtain service from a specific system as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of switching to another RAT (i.e. as taught by Mallick & Stojanovski) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 34, Mallick in view of Stojanovski discloses:
The apparatus according to claim 29, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine whether there is a suitable cell of the second radio access technology accessible by the user equipment and connected to a second radio access network core network (Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs and PLMNs where the UE may originate emergency communications, the UE searches for one of those cells including those in the other RATs and PLMNs where it may originate emergency communications; Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available).
Regarding claim 36, Mallick in view of Stojanovski discloses:
The apparatus according to claim 34, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine that emergency bearer services are supported (Mallick, [0042] discloses the UE may decide to move to another RAT and PLMN based on the support of emergency communications in a current cell and on emergency access barring information of that cell and the UE may decide to reselect another cell of a different RAT and PLMN).
Regarding claim 38, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: (see Claim 22).
Mallick discloses performing a reselection to a different RAT but fails to explicitly disclose “cause the user equipment to perform the emergency call by triggering an emergency service fallback procedure.”
In a related field of endeavor, Stojanovski discloses:
cause the user equipment to perform the emergency call by triggering an emergency service fallback procedure (Stojanovski, [0019] discloses the UE detects an emergency session request such as an internet protocol multimedia subsystem IMS emergency session request and the UE performs a fallback to EPS for a duration of the emergency session and after the emergency session is complete the UE can return to the 5GS and the solution can operate with UEs in either Single Registration SR mode embodiments or Dual Registration DR mode embodiments and depending on the embodiment, the UE can perform a handover or redirection to the legacy system; Stojanovski, [0024]-[0025] discloses for UE operating in SR mode, control of stickiness may include several principles and when the voice call is over in EPS, the E-UTRAN triggers a handback to the 5G system and discloses for UE operating in DR mode, control of stickiness may include several principles and depending on the UE’s radio capability, single radio vs dual radio, the UE may transfer to EPS any additional PDU sessions it has; Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mallick to incorporate the teachings of Stojanovski for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of switching to another RAT as taught by Mallick) with another known element and comparable device utilizing a known technique (i.e. performing a process of switching to another RAT, wherein the switching is based on whether the mobile device is in a single or dual registration mode and performing an IMS PDU fallback procedure and disabling radio capabilities when unable to obtain service from a specific system as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of switching to another RAT (i.e. as taught by Mallick & Stojanovski) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 39, Mallick discloses:
The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: (see Claim 22).
Mallick discloses performing a reselection to a different RAT but fails to explicitly disclose “cause the user equipment to perform the emergency call by triggering a packet data unit session establishment procedure.”
In a related field of endeavor, Stojanovski discloses:
cause the user equipment to perform the emergency call by triggering a packet data unit session establishment procedure (Stojanovski, [0024]-[0025] discloses for UE operating in SR mode, control of stickiness may include several principles and when the voice call is over in EPS, the E-UTRAN triggers a handback to the 5G system and discloses for UE operating in DR mode, control of stickiness may include several principles and depending on the UE’s radio capability, single radio vs dual radio, the UE may transfer to EPS any additional PDU sessions it has; Stojanovski, [0019] discloses the UE detects an emergency session request such as an internet protocol multimedia subsystem IMS emergency session request and the UE performs a fallback to EPS for a duration of the emergency session and after the emergency session is complete the UE can return to the 5GS and the solution can operate with UEs in either Single Registration SR mode embodiments or Dual Registration DR mode embodiments and depending on the embodiment, the UE can perform a handover or redirection to the legacy system; Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mallick to incorporate the teachings of Stojanovski for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of switching to another RAT as taught by Mallick) with another known element and comparable device utilizing a known technique (i.e. performing a process of switching to another RAT, wherein the switching is based on whether the mobile device is in a single or dual registration mode and performing an IMS PDU fallback procedure and disabling radio capabilities when unable to obtain service from a specific system as taught by Stojanovski) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of switching to another RAT (i.e. as taught by Mallick & Stojanovski) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645